Citation Nr: 0602888	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  03-21 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to an increased rating in excess of 30 percent 
for service-connected bronchial asthma prior to June 13, 
2005, and of 60 percent thereafter.

2. Entitlement to an increased rating in excess of 30 percent 
for service-connected nodular tendonitis of the right foot 
with bunion of the great toe.

3. Entitlement to an increased rating in excess of 10 percent 
for service-connected sinusitis.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney-
at-Law





ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to September 
1977 and November 1990 to January 1991.  She also served in 
the Army National Guard and the Army Reserve.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 decision by the RO that 
increased the rating for the veteran's bronchial asthma from 
10 to 30 percent; increased her rating for nodular tendonitis 
of the right foot with bunion of the great toe from 20 to 30 
percent; and denied her claims for an increased rating for 
sinusitis and for TDIU. The veteran submitted a Notice of 
Disagreement with this decision in August 2002.  A Statement 
of the Case was issued in July 2001.  A timely substantive 
appeal was received later in July 2001.

The Board remanded the veteran's claims in May 2004 to the 
Appeals Management Center (AMC) for further development.  In 
an October 2005 rating decision, the RO granted the veteran's 
claim for TDIU.  The RO simultaneously granted an increased 
rating from 30 percent to 60 percent for the veteran's 
service-connected asthma.  

The Board notes that the RO certified to it the issue of an 
earlier effective date for the grant of TDIU.  This issue is 
not, however, properly before the Board because the veteran 
has not expressed her disagreement with the assignment of the 
effective date for the grant of TDIU.  The RO's grant of TDIU 
in the October 2005 rating decision was a full grant of the 
benefit sought (i.e., entitlement to TDIU).  Absent a notice 
of disagreement as to the assignment of the effective date, a 
statement of the case, and a substantive appeal, the Board 
does not have jurisdiction over this issue.  Rowell v. 
Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 
(1993); Black v. Brown, 10 Vet. App. 279, 284 (1997); 
Shockley v. West, 11 Vet. App. 208 (1998).  The United States 
Court of Appeals for Veterans Claims (Court) has noted that:

38 U.S.C.A. § 7105 (West 1991) establishes a series 
of very specific, sequential, procedural steps that 
must be carried out by a claimant and the RO or 
other "agency of original jurisdiction" (AOJ) (see 
Machado v. Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure "appellate 
review" by the BVA. Subsection (a) of that section 
establishes the basic framework for the appellate 
process, as follows: "Appellate review will be 
initiated by a notice of disagreement [(NOD)] and 
completed by a substantive appeal after a statement 
of the case is furnished as prescribed in this 
section." 
 
Bernard v. Brown, 4 Vet. App. 384 (1994).

If the veteran wishes to appeal from that decision, she has 
an obligation to file a timely notice of disagreement and a 
timely substantive appeal following the issuance of the 
statement of the case.  38 C.F.R. § 20.200 (2005).  As she 
has not filed a notice of disagreement with this issue, it is 
not now before the Board.


FINDINGS OF FACT

1.  Medical evidence of record shows that the veteran 
requires daily inhalational bronchodilator therapy and/or 
inhalational anti-inflammatory medication for her asthma.

2.  Prior to June 13, 2005, the veteran's asthma was not 
productive of forced expiratory volume in one second (FEV-1) 
values of 55 percent or less, the ratio of forced expiratory 
value in one second to forced vital capacity (FEV-1/FVC) 
values of 55 percent or less, at least monthly visits to a 
physician for required care of exacerbations, or intermittent 
(at least three per year) courses of systemic (oral or 
parenteral) corticosteroids. 

3.  As of June 13, 2005, the veteran's asthma was not 
productive of FEV-1 values less than 40 percent predicted or 
FEV-1/FVC values less than 40 percent, or more than one 
attack per week with episodes of respiratory failure, or 
requires daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.   

4.  The veteran's right foot disorder is not productive of 
actual loss of use of the foot.

5.  The veteran's sinusitis is not productive of three or 
more incapacitating episodes or more than six non-
incapacitating episodes a year.


CONCLUSIONS OF LAW

1.  Prior to June 13, 2005, the criteria for an increased 
disability rating in excess of 30 percent for bronchial 
asthma are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7 and 4.97, Diagnostic Code 6602 
(2005).

2.  As of June 13, 2005, the criteria for an increased 
disability rating in excess of 60 percent for bronchial 
asthma are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7 and 4.97, Diagnostic Code 6602 
(2005).

3.  The criteria for an increased disability rating in excess 
of 30 percent for nodular tendonitis of the right foot with 
bunion of the great toe are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A and 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 
4.71a, Diagnostic Codes 5276 through 5284 (2005).

4.  The criteria for an increased disability rating in excess 
of 10 percent for sinusitis are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7 and 4.97, 
Diagnostic Code 6513 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Board must first address VA's notice and duty to assist 
requirements.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and evidence (medical or lay) that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2005); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1) (2004); see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Id.; see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the present case, notice was provided to the veteran in 
February 2002, prior to the initial AOJ decision.  Subsequent 
notice was sent to her in November 2004.  These letters 
advised the veteran of all four notice elements as stated 
above.  By means of the ratings, statement of the case and 
supplemental statement of the case, she was advised of the 
specific reasons why these particular claims were denied, and 
the information and evidence needed to substantiate the 
claims.  She also was provided the text of the relevant 
regulation implementing the law with respect to this notice 
requirement and told it was her responsibility to support the 
claims with appropriate evidence.  Indeed, the veteran 
submitted information and evidence in connection with her 
claims.  VA has, therefore, complied with the notice 
requirements.  

With respect to the VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  VA 
outpatient records are in the file for treatment from May 
2002 through September 2005.  The RO also obtained private 
treatment records identified by the veteran from October 2002 
through April 2004.  She also submitted statements from two 
of her doctors and a private treatment record from December 
2000.  The veteran was notified in the rating decision, 
Statement of the Case and Supplemental Statement of the Case 
of what evidence the RO had obtained and considered in 
rendering its decision.  She has not identified any 
additional evidence.  VA is only required to make reasonable 
efforts to obtain relevant records that the veteran has 
adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1) (West 
2002).   VA, therefore, has made every reasonable effort to 
obtain all records relevant to the veteran's claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The RO 
provided the veteran appropriate VA examinations in March 
2002 and June 2005.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service-connected disabilities 
since she was last examined.  The veteran has not reported 
receiving any recent treatment (other than at VA, which 
records were obtained), and there are no records suggesting 
an increase in disability has occurred as compared to the 
prior VA examination findings.  The Board concludes there is 
sufficient evidence to rate the service-connected conditions 
fairly.   

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify her would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  Therefore, she will not be 
prejudiced as a result of the Board proceeding to the merits 
of her claims.  

II.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2005).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2005), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2005).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2005).  

Since the issues in this case are entitlement to increased 
ratings, the present level of the disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Bronchial Asthma

The veteran's asthma is evaluated under Diagnostic Code 6602 
for bronchial asthma.  Bronchial asthma is rated as follows: 
10 percent if pulmonary function tests show FEV-1 of 71 to 80 
percent predicted or FEV-1/FVC of 71 to 80 percent, or there 
is intermittent inhalational or oral bronchodilator therapy; 
30 percent if pulmonary function tests show FEV-1 of 56 to 70 
percent predicted or FEV-1/FVC of 56 to 70 percent, or there 
is daily inhalational or oral bronchodilator therapy or 
inhalational anti-inflammatory medication; 60 percent if 
pulmonary function tests show FEV-1 of 40 to 55 percent 
predicted or FEV-1/FVC of 40 to 55 percent, or there is at 
least monthly visits to a physician for required care of 
exacerbations or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids; and 
100 percent if pulmonary function tests show FEV-1 less than 
40 percent predicted or FEV- 1/FVC less than 40 percent, or 
there is more than one attack per week with episodes of 
respiratory failure, or requires daily use of systemic (oral 
or parenteral) high dose corticosteroids or immuno-
suppressive medications.  38 C.F.R. § 4.97, Diagnostic Code 
6602 (2005).  

Treatment records show that the veteran has a diagnosis of 
bronchial asthma.  A December 2000 private treatment record 
shows the veteran complained of exposure to perfume or other 
loud odors causing her to wheeze.  Her medications included 
Vanceril four puffs twice daily.  Physical examination showed 
her lungs were clear to auscultation and palpation.  The 
assessment was asthma.  A January 2003 treatment record only 
shows a history of asthma, and that she was off all her 
medications.  A treatment note in February 2003 indicates 
that the veteran had not seen a doctor since 2000, and she 
was not taking any medications due to anxiety about their 
side affects; however she did state elsewhere in the record 
that she has been using Albuterol.  

VA treatment records show in May 2002 she had an upper 
respiratory infection with asthma attacks associated with 
dyspnea and wheezing triggered by coughing.  In June 2002, 
she presented to the VA emergency department with chest 
tightness and shortness of breath, and was given Albuterol 
and Atrovent which helped.  A Nursing note from July 2002 
shows the veteran reported frequent asthma attacks several 
times a day, but her inhalers improve her breathing.  At the 
end of July 2002, she was seen at the VA Clinic with a 
productive cough, sinus congestion and post nasal drip, but 
no fever, nausea or vomiting.  Examination of her lungs 
showed a few rhonchi and occasional wheezing.  The assessment 
was sinobronchitis.  

The next asthma related treatment at VA was in September 2004 
when the veteran was seen for an upper respiratory infection 
that was exacerbating her asthma.  This record notes that the 
veteran had increased use of both steroid and beta agonist 
inhalers, but does not indicate how often they are used.  She 
was seen again in January 2005 for her asthma with acute 
complaints of shortness of breath and wheezing for two weeks.  
The doctor increased her dosage of Flunisolide to four puffs 
twice daily and added Atrovent two puffs twice daily.  She 
returned two weeks later and reported doing much better.  

She was seen again in August 2005 and was found to have poor 
airway movement in her lungs.  The impression was chronic 
obstructive pulmonary disease.  She was referred to 
pulmonology.  At the pulmonary consult in September 2005, she 
reported worsening symptoms over the prior seven months with 
near constant use of systemic steroids, shortness of breath, 
wheeze nearly every night, and constant symptoms during the 
day.  The assessment was severe persistent asthma.  She was 
started on an Advair inhaler to replace her current steroid 
inhaler.  

In addition to treatment records, the medical evidence 
includes three VA examinations from March 2001, March 2002 
and June 2005.  At the March 2001 examination, she reported 
using Albuterol and Ventolin inhalers.  She stated that her 
problems are year round but are worse in the Spring.  She 
reported being short of breath when she has an attack of 
asthma, which manifests as congestion, coughing and wheezing.  
On physical examination, a few wheezes were heard in both 
apices on forced expiration.  Pulmonary function tests 
revealed post-bronchodilator results of FEV-1 of 98 percent 
predicted and FEV-1/FVC of 78 percent.  

At the March 2002 examination, the veteran complained of 
daily cough, non productive sputum with wheezing.  She 
reported using her Albuterol inhaler twice daily, increasing 
to four times a day with symptoms.  Physical examination of 
her lungs showed a rear wheeze without rales or stridor.  
Assessment was asthma.  Pulmonary function tests taken 
revealed post-bronchodilator results of FEV-1 of 88 percent 
predicted and FEV-1/FVC of 67 percent.  

At the June 2005 examination, she complained of daily mild 
flares of asthma with associated symptoms consisting of chest 
tightness, wheezing, white productive cough, and shortness of 
breath, which clears shortly following use of Albuterol 
inhaler that she takes two to four times a day for flares.  
She reported taking antibiotics five times in the prior year 
for bronchial infections and sinusitis infections, and oral 
steroids five times in the prior year with a dose as high as 
60 milligrams that are tapered over two to four week periods 
of time.  She does not require the use of any 
immunosuppressants for management of the asthma condition.  
She denied any history of respiratory failure.  She referred 
she has seen a physician 10 times over the prior year for 
flares.  She was on chronic maintenance therapy for 
management of her asthma, which consisted of Atrovent 
inhaler, Flunisolide inhaler and Albuterol inhaler.  On 
physical examination, her lungs were clear with scant 
bibasilar expiratory wheezing in both bases which cleared 
with cough.  The examiner reported that pulmonary function 
tests done in November 2004 revealed a FEV-1 of 67 percent 
predicted and a FVC of 96 percent predicted.  Current 
pulmonary function tests revealed a FEV-1 of 48 percent 
predicted and a FEV-1/FVC of 50 percent, which shows the 
veteran's asthma is severe but improves with bronchodilator.  
Chest x-rays revealed clear lung fields and hyperexpanded 
chest.  Assessment was bronchial asthma.  The examiner stated 
that the veteran is not on maximum therapy for her asthma and 
that, in his opinion, she is capable of seeking gainful 
employment.  

After considering all the evidence, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an increased rating.  The veteran was granted a 30 
percent rating in April 2002 (effective December 22, 2001).  
Based upon the June 13, 2005 VA examination findings, an 
increase to 60 percent was granted.  The veteran is not 
entitled to a rating higher than 30 percent prior to June 13, 
2005 because the evidence does not show FEV-1 of 55 or less 
percent predicted, FEV-1/FVC of 55 percent or less, at least 
monthly visits to a physician for required care of 
exacerbations, or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  
Rather the evidence shows she used Albuterol, which is a 
bronchodialator.  Furthermore, the treatment records show 
that she did not receive any treatment during 2001 and 2002, 
and that at most she was only using her Albuterol inhaler to 
control her asthma.  There are some indications in the 
treatment records that the veteran may have been on oral 
corticosteroids at some time, but there is no record of this 
occurring three or more times per year.  Although the veteran 
reported at the VA examination in June 2005 that she had been 
on oral corticosteroids five times within the prior year, 
there are no treatment records to support this statement.  

As of June 2005, the evidence clearly shows that the 
veteran's asthma had increased in severity as shown by 
pulmonary function test results.  The VA treatment records 
also show the veteran's increasing complaints.  A rating 
higher than 60 percent, however, is not warranted by the 
record.  The record does not show that her asthma was 
productive of FEV-1 less than 40 percent predicted, FEV- 
1/FVC less than 40 percent, more than one attack per week 
with episodes of respiratory failure, or requiring daily use 
of systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications.  Although the September 2005 
VA treatment record of the pulmonary consult shows the 
veteran reporting near constant use of systemic steroids, the 
doctor stated that this was not daily.  Also there is no 
evidence that she has had respiratory failure.  

For the foregoing reasons, the veteran's is not entitled to a 
higher rating for her service-connected asthma, and her 
appeal is denied.

Right Foot Disorder

The veteran is service-connected for nodular tendonitis of 
the right foot with bunion of the great toe, which is current 
evaluated as 30 percent disabling under Diagnostic Code 5284 
(foot injuries, other).  Under this diagnostic code, foot 
injuries warrant a 10 percent rating if moderate, a 20 
percent rating if moderately severe, and a 30 percent rating 
if severe.  Actual loss of use of the foot warrants a 40 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5284 
(2005).  The words "moderate," "moderately severe," and 
"severe" are not defined in Diagnostic Code 5284.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decision is 
"equitable and just."  38 C.F.R. § 4.6 (2005).  

Since the veteran's right foot disorder is already evaluated 
at the highest rating provided without loss of use of the 
foot, the medical evidence must show that she has actual loss 
of use of the foot in order for a higher rating of 40 percent 
to be warranted under Diagnostic Code 5284.  Review of the 
treatment records does not reveal any treatment for her right 
foot disability.  The veteran underwent VA examinations in 
March 2001, March 2002 and June 2005.  A review of the 
examination reports does not show that the veteran was found 
to have actual loss of use of her right foot.  On the 
contrary, the June 2005 examiner specifically found that she 
is well balanced and walks well and has nowhere near the 
symptoms or pathology consistent with loss of use of the foot 
such as by amputation.  Thus the Board finds that the 
preponderance of the evidence is against finding that the 
veteran has loss of use of her right foot that would warrant 
a 40 percent disability rating.

The Board notes that, in its May 2004 remand instructions, it 
asked the examiner to determine whether the veteran has a 
right leg length discrepancy and, if so, to provide an 
opinion as to whether it is due to her service-connected 
nodular tendonitis of the Achilles tendon.  The June 2005 
examiner did find that her right leg was one-half inch 
shorter than her left.  He opined, however, that this 
shortage may somehow be part of a spine change and not an 
actual change in the length of the leg due to the Achilles 
tendon.  The Board finds, therefore, that the veteran does 
not have a right leg length discrepancy that is due to her 
service-connected nodular tendonitis of the Achilles tendon.

In considering other diagnostic codes for the foot, ratings 
higher than 30 percent are provided by Diagnostic Codes 5257 
and 5278.  Diagnostic Code 5257 evaluates flatfeet (pes 
planus).  Diagnostic Code 5278 evaluates claw foot (pes 
cavus).  A review of the medical evidence does not show that 
the veteran has a diagnosis of either flatfeet or claw foot, 
and thus a rating higher than 30 percent is not available 
under these diagnostic codes.

For the foregoing reasons, the veteran is not entitled to a 
rating higher than 30 percent for her right foot disorder, 
and her appeal is denied.

Sinusitis

The veteran's service-connected sinusitis is currently 
evaluated as 10 percent disabling under Diagnostic Code 6513 
for chronic maxillary sinusitis.  Under Diagnostic Code 6513, 
a 10 percent rating is warranted for one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting. A 30 percent rating is warranted for 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A note which follows these 
provisions indicates that an incapacitating episode of 
sinusitis means one that requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.97, Diagnostic Code 6513 (2005).

A review of the treatment records shows that the veteran was 
treated for sinusitis in November 2002, April 2003, March 
2004, April 2004 and July 2004.  There is no indication in 
the treatment records whether these episodes required bed 
rest although they did require treatment with antibiotics.  
The actual length of antibiotic treatment is unknown however.  
Thus the evidence is insufficient to show that the veteran 
has had three or more incapacitating episodes per year of 
sinusitis in order to warrant a 30 percent rating.  
Furthermore, the evidence clearly does not show the veteran 
has had more than six non-incapacitating episodes per year of 
sinusitis.  At most the evidence shows that she has had one 
to two episodes per year (the March and April 2004 treatment 
records were for the same episode).  The Board finds, 
therefore, that the preponderance of the evidence is against 
the veteran's claim for a disability rating higher than 10 
percent for her service-connected sinusitis, and her appeal 
is denied.  


ORDER

Entitlement to an increased rating in excess of 30 percent 
for service-connected bronchial asthma prior to June 13, 
2005, and in excess of 60 percent thereafter, is denied.

Entitlement to an increased rating in excess of 30 percent 
for service-connected nodular tendonitis of the right foot 
with bunion of the great toe, is denied.

Entitlement to an increased rating in excess of 10 percent 
for service-connected sinusitis, is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


